Exhibit 10.3

 

EXECUTION COPY

 

 

 

TAX INDEMNITY AGREEMENT

 

(T1)

 

Dated as of August 17, 2000

 

between

 

JOLIET GENERATION I, LLC,

 

Owner Participant,

 

and

 

EDISON MISSION ENERGY

 

 

JOLIET STATION

 

COAL-FIRED ELECTRIC GENERATING FACILITY

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

Definitions

 

2

 

 

 

 

SECTION 2.

Tax Assumptions

 

7

 

 

 

 

SECTION 3.

Records and Statements

 

10

 

 

 

 

SECTION 4.

Lessee’s Tax Representations

 

10

 

 

 

 

SECTION 5.

Owner Participant’s Tax Representations

 

12

 

 

 

 

SECTION 6.

Indemnification of Certain Income Tax Consequences

 

12

 

6.1

Definition of Loss

 

12

 

6.2

Indemnification for Deduction Losses

 

13

 

6.3

Indemnification for Inclusion Losses

 

14

 

6.4

Indemnification for Foreign Tax Credit Losses

 

15

 

6.5

Notice of Indemnified Tax Loss

 

15

 

6.6

Computation of Tax Loss and Tax Indemnity

 

15

 

6.7

Method of Payment

 

16

 

6.8

Time of Payment

 

16

 

6.9

Tax Savings

 

17

 

6.10

Verification

 

18

 

 

 

 

 

SECTION 7.

Excluded Events

 

19

 

 

 

 

SECTION 8.

Contests

 

23

 

 

 

 

SECTION 9.

Adjustment of Termination Values

 

25

 

 

 

 

SECTION 10.

Miscellaneous

 

26

 

10.1

Survival

 

26

 

10.2

Late Payments

 

26

 

10.3

Notices

 

26

 

10.4

Assignment by the Parties

 

26

 

10.5

Set Off, Counterclaim, Etc.

 

27

 

10.6

Method of Payment

 

27

 

10.7

Severability

 

27

 

10.8

Governing Law

 

27

 

--------------------------------------------------------------------------------


 

 

10.9

Counterparts

 

28

 

10.10

Future Changes

 

28

 

10.11

Confidentiality

 

28

 

10.12

Non-Parties

 

29

 

ii

--------------------------------------------------------------------------------


 

TAX INDEMNITY AGREEMENT

 

(T1)

 

This TAX INDEMNITY AGREEMENT (T1), dated as of August 17, 2000 (as amended,
supplemented or otherwise modified from time to time, in accordance with the
provisions hereof, this “Tax Indemnity Agreement” or this “Agreement”), between
the Owner Participant and EME.

 

WITNESSETH:

 

WHEREAS, Midwest and the Owner Participant have undertaken certain obligations
described in the Participation Agreement among said parties and the other
parties thereto dated as of August 17, 2000 (the “Participation Agreement”);

 

WHEREAS, Midwest has leased the Facility pursuant to the Facility Lease from the
Owner Lessor; and

 

WHEREAS, the Owner Lessor has leased the Facility Site pursuant to the Facility
Site Lease from Midwest;

 

WHEREAS, Midwest has subleased the Facility Site pursuant to the Facility Site
Sublease from the Owner Lessor; and

 

WHEREAS, the parties hereto intend to set forth their agreement with respect to
the circumstances under which EME shall be required to indemnify the Owner
Participant against certain adverse United States Federal income tax
consequences referred to below.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

SECTION 1               SECTION 1               DEFINITIONS

 

The capitalized terms used in this Agreement, including the foregoing recitals
and not otherwise defined herein shall have the respective meanings set forth
and incorporated by reference, and shall be construed and interpreted as
specified in Appendix A to the Participation Agreement.

 

For all purposes hereof the following expressions shall, unless the context
otherwise requires, and whether used in the singular or plural, have the
following respective meanings:

 

“20-Year MACRS Deductions”

 

the meaning specified in Section 2(a)(iv).

 

 

 

“39-Year MACRS Deductions”

 

the meaning specified in Section 2(a)(v).

 

 

 

“Assumed Deductions”

 

the meaning specified in Section 2(e).

 

 

 

“Assumed Tax Rate”

 

the meaning specified in Section 2(e).

 

 

 

“Deduction Loss”

 

the meaning specified in Section 6.1(i).

 

 

 

“Deemed Last Utilized Taxes”

 

foreign taxes arising in a lease transaction in which there is a provision that
foreign taxes arising out of such transaction are deemed to be utilized last.

 

 

 

“Depreciation Deductions”

 

the meaning specified in Section 2(a).

 

 

 

“Final Determination”

 

(i)                                  a decision, judgment, decree or other order
by any court of competent jurisdiction, which decision, judgment, decree or
other order has become final after all appeals allowable by law and hereunder by
either party to the action have been exhausted or the time for filing such
appeals has expired, or in any case where judicial review shall at the time be
unavailable because the proposed adjustment involves a decrease in a net
operating loss carryforward or a

 

2

--------------------------------------------------------------------------------


 

 

 

business credit carryforward, a decision, judgment, decree or other order of an
administrative official or agency of competent jurisdiction, which decision,
judgment, decree or other order has become final (i.e., where all administrative
appeals have been exhausted by all parties thereto),

 

 

 

 

 

(ii)                              a closing agreement entered into under section
7121 of the Code or any other settlement agreement entered into in connection
with an administrative or judicial proceeding,

 

 

 

 

 

(iii)                          the expiration of the time for instituting a suit
with respect to a claimed deficiency, or

 

 

 

 

 

(iv)                          the expiration of the time for instituting a claim
for refund, or if such a claim was filed, the expiration of the time for
instituting suit with respect thereto.

 

 

 

“Inclusion Losses”

 

the meaning specified in Section 6.1(ii).

 

 

 

“Indemnified Tax Loss”

 

a Tax Loss for which EME is obligated to reimburse the Owner Participant
pursuant to Section 6.2 or Section 6.3.

 

 

 

“Interest Deductions”

 

the meaning specified in Section 2(c).

 

 

 

“Lessee Actions”

 

the meaning specified in Section 6.2(viii).

 

 

 

“Lessee Person”

 

the meaning specified in Section 4(iv).

 

 

 

“Lessee Tax Representations”

 

the representations, warranties and covenants set forth in Section 4.

 

 

 

“Lessor Group Member”

 

the meaning specified in Section 7(a)(i).

 

3

--------------------------------------------------------------------------------


 

“Lump Sum Method”

 

A method pursuant to which EME shall pay to the Owner Participant a lump sum
(computed as provided in Section 6.6 hereof) equal to the present value
(discounted at a rate to preserve the Owner Participant’s Expected Return) of
all additional federal income taxes currently payable and anticipated to be
payable in future years by the Owner Participant as a result of such Indemnified
Tax Loss, less (but not below zero) the present value (discounted at a rate to
preserve the Owner Participant’s Expected Return) of all anticipated future tax
savings that the Owner Participant would not realize but for such Indemnified
Tax Loss or other event giving rise thereto (for purposes of this calculation,
additional federal income taxes anticipated to be payable or reduced will be
computed in accordance with Section 6.6 and on the basis that then-existing laws
will prevail in such subsequent years).

 

 

 

“MACRS”

 

the Modified Accelerated Cost Recovery System described in Section 168(b) and
168(c) of the Code.

 

 

 

“Owner Participant”

 

Joliet Generation I, LLC, a Delaware limited liability company, its successors
and permitted assigns. As defined herein, the term “Owner Participant” shall
include any affiliated group of corporations (and any member thereof) of which
the Owner Participant is or shall become a member, if consolidated, unitary or
combined returns are or shall be filed for such affiliated group for U.S.
federal, state or local income tax purposes.

 

 

 

“Permitted Act”

 

the following acts, in each case to the extent expressly permitted under the
Operative Documents

 

4

--------------------------------------------------------------------------------


 

 

 

and not in violation of any provision of the Operative Documents:

 

 

 

 

 

(i)                                  the enforcement of any warranties
(including any claims for damages arising from any warranties),

 

 

 

 

 

(ii)                              any Financing or Refinancing pursuant to and
in accordance with Section 14 of the Participation Agreement,

 

 

 

 

 

(iii)                          Renewal pursuant to and in accordance with
Section 15 of the Facility Lease,

 

 

 

 

 

(iv)                          Return of the Undivided Interest pursuant to and
in accordance with Section 5 of the Facility Lease, both as it applies therein
and as incorporated by the Facility Sublease,

 

 

 

 

 

(v)                              Termination of the Facility Lease pursuant to
and in accordance with Section 13 or Section 14 of the Facility Lease,

 

 

 

 

 

(vi)                          The contest of any Applicable Law, requirements,
Permitted Liens, judgments or awards pursuant to and in accordance with
Section 8.1 of the Facility Lease,

 

 

 

 

 

(vii)                      The creation, incurring, assumption or suffering to
exist of any Permitted Lien upon the Facility,

 

 

 

 

 

(viii)                  The provision, obtaining or maintaining of any insurance
or self-insurance with respect to the Facility pursuant to and in accordance
with Section 11 of the Facility Lease or at levels required by Section 11 of the
Facility Lease,

 

 

 

 

 

(ix)                          The maintenance of the Facility pursuant to and in
accordance with Section 7.1 of the Facility Lease,

 

5

--------------------------------------------------------------------------------


 

 

 

and the replacement of Components pursuant to and in accordance with Section 7.2
of the Facility Lease,

 

 

 

 

 

(x)                              The making of any Required Improvement pursuant
to and in accordance with Section 8.1 of the Facility Lease,

 

 

 

 

 

(xi)                          Any acts taken by Midwest which are pursuant to
any request by the Owner Participant pursuant to and in accordance with
Section 22.10 of the Facility Lease,

 

 

 

 

 

(xii)                      The postponement of the Closing Date in accordance
with Section 2.2(a) of the Participation Agreement,

 

 

 

 

 

(xiii)                  The waiver of any conditions precedent contained in
Section IV of the Participation Agreement,

 

 

 

 

 

(xiv)                  The request for verification pursuant to and in
accordance with Section 12.2(d) of the Participation Agreement or Sections 6.10
or 9 of this Agreement,

 

 

 

 

 

(xv)                      Any direction to adjust the Basic Lease Rent and
Termination Values pursuant to and in accordance with Section 3.4 of the
Facility Lease,

 

 

 

 

 

(xvi)                  The obtaining of an appraisal or other valuation or
market report with respect to the Facility or interests therein pursuant to and
in accordance with Sections 5.2(d), 10.4(c), 10.4(f) or 15.4 of the Facility
Lease, and

 

 

 

 

 

(xvii)              The disclosure of transactions contemplated by the Operative
Documents in the financial statements of Midwest and the consolidated financial
statements of Edison Mission Energy or any Lessee Person as required by
generally accepted accounting principles.

 

6

--------------------------------------------------------------------------------


 

“Reasonable Basis”

 

shall mean reasonable basis within the meaning of
Section 6662(d)(2)(B)(ii)(II) of the Code and the Treasury Regulations
promulgated thereunder.

 

 

 

“Section 467 Interest Deductions”

 

the meaning specified in Section 2(d).

 

 

 

Statement”

 

the meaning specified in Section 6.5.

 

 

 

“Substantial Authority”

 

shall mean substantial authority within the meaning of
Section 6662(d)(2)(B)(i) of the Code and the Treasury Regulations promulgated
thereunder.

 

 

 

“Tax Assumptions”

 

the meaning specified in the introductory paragraph of Section 2.

 

 

 

“Tax Law Change”

 

any changes in, modifications to, or issuances of (i) the Code (including those
arising from technical corrections legislation), (ii) any treaties, (iii) any
regulations, revenue rulings, revenue procedures or other administrative
pronouncements, or any judicial decision, which occur after the Closing Date.

 

 

 

“Tax Loss”

 

the meaning specified in Section 6.1(iii).

 

 

 

“Transaction Cost Deductions”

 

the meaning specified in Section 2(b).

 

SECTION 2               SECTION 2               TAX ASSUMPTIONS

 

The Owner Participant and EME acknowledge that the Basic Lease Rent and
Termination Values under the Facility Lease and the Owner Participant’s Expected
Return have been calculated based upon the following income tax assumptions (the
“Tax Assumptions”) for United States federal income tax purposes:

 

(a)                               on the Closing Date:

 

7

--------------------------------------------------------------------------------


 

(i)           99.9% of the Purchase Price will be attributable to property at
the Facility that constitutes 20-year property under Section 168(e) of the Code
and be entitled to 20-year, 150 percent declining balance method (switching to
the straight-line method when most favorable) depreciation deductions, utilizing
the half-year convention and a zero salvage value, under the MACRS (the “20-Year
MACRS Deductions”);

 

(ii)          0.1% of the Purchase Price will be attributable to property at the
Facility that constitutes non-residential real property under Section 168(e) of
the Code and be entitled to 39-year straight-line method of depreciation using a
mid-month convention and zero salvage value, under the MACRS (the “39-Year MACRS
Deductions”).

 

The 20-Year MACRS Deductions and 39-Year MACRS Deductions are referred to
collectively as the “Depreciation Deductions.”

 

(b)          Transaction Costs will be amortizable under the Code on a
straight-line basis over the Basic Lease Term (the “Transaction Cost
Deductions”).

 

(c)          The Lessor Loan will constitute a loan made to the Owner Lessor,
and the Owner Participant will be entitled to current deductions under Section
163(a) of the Code for all interest, premium, if any, and all other amounts
except principal paid or accrued on the Lessor Loan (the “Interest Deductions”).

 

(d)          The Owner Participant will be entitled to current deductions of
amounts paid as “section 467 interest” with respect to “section 467 fixed rent”
paid but not yet accrued pursuant to the terms of the Facility Lease as required
by Section 467 of the Code and the Treasury Regulations thereunder (the “Section
467 Interest Deductions”).

 

(e)          As a result of entering into the transactions contemplated by the
Operative Documents, the Owner Participant will not be required to include any
amount in gross income prior to termination of the Facility Lease other than:
(i) payments of Basic Lease Rent (and, if the Facility Lease is renewed, Renewal
Lease Rent) in the amounts and at the times such amounts are accrued pursuant to
the terms of the Facility Lease; (ii) gain upon the receipt of Termination Value
(or other amounts based on Termination Value) in the amount and at the time such
payment is required to be made; (iii) gain upon sale of the Facility or of all
or any of the Owner Participant’s interest in the Owner Lessor; (iv) payments
made on an After-Tax Basis

 

8

--------------------------------------------------------------------------------


 

to the Owner Participant or the Owner Lessor; (v) amounts expressly identified
as interest under the Operative Documents; (vi) any other amount to the extent
such item of income result in an equal and offsetting deduction of the same
character in the same taxable year as the inclusion; and (vii) amounts accrued
as “section 467 interest” with respect to “section 467 fixed rent” accrued but
not yet paid pursuant to the terms of the Facility Lease as required by Section
467 of the Code and the Regulations thereunder.

 

(f)           The federal income tax rate applicable to the Owner Participant
will be 35% (the “Assumed Tax Rate”), and the Owner Participant will always have
sufficient taxable income for federal income tax purposes to realize fully the
income tax benefit of the Depreciation Deductions, Transaction Cost Deductions,
Interest Deductions and the Section 467 Interest Deductions (collectively, the
“Assumed Deductions”).

 

(g)          The Facility Lease will be a “true lease” for federal income tax
purposes, under which the Owner Participant shall be treated as owner and
lessor, and Midwest shall be treated as lessee, of the Facility for such
purposes.

 

(h)          The Owner Participant will compute its federal taxable income on a
calendar-year basis using the accrual method of accounting.

 

(i)           The Facility will be treated as placed in service by the Owner
Participant on the Closing Date.

 

(j)           The Facility Lease will not be a “disqualified leaseback or
long-term agreement” within the meaning of Section 467(b)(4) of the Code, and
the Owner Participant will not be subject to application of Section 467(b)(2) of
the Code with respect to Basic Lease Rent.

 

(k)          The Owner Lessor will be treated as a grantor trust under Sections
671-679 of the Code or otherwise disregarded, and the Owner Participant, as
beneficial owner of the Owner Lessor, will be entitled and required to take into
account, in computing its federal taxable income, all items of income, gain,
loss, deduction and credit with respect to its interest in the Facility.

 

(l)           Basic Lease Rent, Renewal Lease Rent and all other gains, losses,
income, deductions and credits under the Facility Lease or the transactions

 

9

--------------------------------------------------------------------------------


 

contemplated by the Operative Documents will be treated as U.S. source pursuant
to Sections 861-865 of the Code.

 

The Owner Participant and, to the extent required to file and Midwest will each
file federal and state income tax returns in a manner consistent with the Tax
Assumptions.

 

If the Owner Participant shall suffer an Indemnified Tax Loss and shall have
been (or is being) indemnified by EME for such Indemnified Tax Loss pursuant to
the terms of this Agreement, then the Tax Assumptions set forth above, without
further act of the parties hereto, shall thereupon be and be deemed to be
amended, if and to the extent appropriate at the time of such Indemnified Tax
Loss, to reflect such Indemnified Tax Loss.

 

No private letter ruling will be sought from the Internal Revenue Service (the
“IRS”) with respect to the availability of any of the Assumed Deductions. EME
makes no representation or warranty as to the Tax Assumptions or with respect to
the availability of any of the Assumed Deductions except as expressly set forth
herein or in the other Operative Documents.

 

SECTION 3     SECTION 3     RECORDS AND STATEMENTS

 

Midwest shall maintain such information or records relating to the Facility as
are regularly maintained by Midwest or as may be required by law to be
maintained and shall provide or cause to be provided such information as the
Owner Participant may reasonably request, at Midwest’s cost and expense, as
necessary or required in order to enable the Owner Participant to fulfill its
tax filing, tax audit, and tax litigation obligations, including but not limited
to Federal income tax filing obligations.

 

SECTION 4     SECTION 4     LESSEE’S TAX REPRESENTATIONS

 

EME represents and warrants to the Owner Participant that:

 

(i)           During the Basic Lease Term, no portion of the Facility is, or
will become, tax-exempt use property within the meaning of Section 168(h)(1) of
the Code, tax-exempt bond financed property within the meaning of Section
168(g)(5) of the Code or “public utility property” within the meaning of Section
168(i)(10) of the Code;

 

10

--------------------------------------------------------------------------------


 

(ii)          All written, factual information provided by Midwest or EME to the
Appraiser in connection with the Closing Date Appraisal, and identified in an
appendix thereto (a copy of which appendix being attached as Exhibit I to this
Tax Indemnity Agreement) as information upon which the Appraiser relied, was, to
the best of such party’s knowledge, accurate at the time given and on the
Closing Date;

 

(iii)         On the Closing Date, no Improvements will be required in order to
render the Facility complete for its intended use by Midwest, other than
ancillary items of removable equipment of a kind customarily selected and
furnished by lessees of property substantially similar to the Facility;

 

(iv)         Neither Midwest nor any sublessee or other user or Person in
possession of the Facility or any portion thereof, nor any affiliate of any of
the foregoing, but excluding in all events the Owner Lessor and the Owner
Participant, (each a “Lessee Person”) has taken, or will take, any position in
any filing by it for federal, state or local income tax purposes that is
inconsistent with the Tax Assumptions (unless consistent with a contrary Final
Determination binding on the Owner Participant or Midwest with respect to such
position);

 

(v)          No Lessee Person shall take any position with respect to the timing
of rental income and deductions with respect to the Facility Lease that is
inconsistent with the Tax Assumptions; and

 

(vi)         Except as expressly provided in the Operative Documents, neither
Midwest nor any Affiliate thereof has or will acquire any interest in or
otherwise directly or indirectly guarantee the Lessor Loan; in addition, as of
the Closing Date, neither Midwest nor any Affiliate thereof owns any interest,
directly or indirectly, in the Lender and the Lender owns no interest, directly
or indirectly, in Midwest nor any Affiliate of either thereof.

 

The inaccuracy of any Lessee Tax Representation shall not give rise to a Lease
Event of Default.

 

11

--------------------------------------------------------------------------------


 

SECTION 5     SECTION 5     OWNER PARTICIPANT TAX REPRESENTATIONS

 

The Owner Participant represents, warrants and covenants to EME that:

 

(i)           The Owner Participant reasonably expects that (i) the taxable
income of the consolidated tax group of which it is a member (or in which its
income is otherwise included) will be subject to the highest marginal rate of
federal income tax in effect from time to time throughout the Basic Lease Term,
and (ii) its income will be included in such consolidated group throughout the
Basic Lease Term; and

 

(ii)          the Owner Participant will file its income tax returns by accruing
Basic Lease Rent in accordance with the Tax Assumptions.

 

SECTION 6     SECTION 6     INDEMNIFICATION OF CERTAIN INCOME TAX CONSEQUENCES

 

Section 6.1         Definition of Loss.  The Owner Participant shall have
suffered a “Tax Loss” for purposes of this Agreement if the Owner Participant:

 

(i)           shall suffer a delay in claiming, shall not have the right to
claim or shall not claim (in each case, after receiving a written opinion of
independent tax counsel selected by the Owner Participant and reasonably
acceptable to EME to the effect that as a result of a change in (or newly
discovered) facts subsequent to the Closing Date (or, with respect to a
modification, substitution or replacement or rebuilding of the Facility or any
portion thereof, any Tax Law Change enacted, adopted, promulgated or decided on
or after the Closing Date) there is no Reasonable Basis to make such claim), or
shall lose, suffer a disallowance of or be required to recapture all or any
portion of the Assumed Deductions (a “Deduction Loss”) subject, in each
instance, to the exclusions set forth in Section 7 below, or

 

(ii)          shall be required by the IRS to include in its gross income an
amount (to the extent not offset by deductions of the same character (to the
extent, if any, that the character of such deductions is relevant for purposes
hereof) in the taxable year of the Owner Participant in which such amounts are
included in income) not described under the Tax Assumptions

 

12

--------------------------------------------------------------------------------


 

(collectively “Inclusion Losses”), subject, in each instance, to exclusions set
forth in Section 7 below (together with Deduction Losses, “Tax Losses”).

 

Section 6.2         Indemnification for Deduction Losses.  EME shall reimburse
the Owner Participant for any Deduction Loss resulting from the following:

 

(i)           any act or failure to act by Midwest or any Lessee Person, other
than (i) the execution or delivery of the Operative Documents, (ii) any act or
failure to act expressly required by the Operative Documents, (iii) any
Permitted Act, or (iv) any act or failure to act taken at the express written
request of the Owner Participant (other than during the continuance of a Lease
Event of Default);

 

(ii)          the breach, inaccuracy or incorrectness of any of the Lessee Tax
Representations, or the breach of any of the representations, warranties or
covenants by Midwest contained in Sections 3.1(a), (b), (c), (d), (f), (g), (h),
(i), G), (k), (m), (q), (r), (s), (t), (u), (v), (w) or (x), of the
participation Agreement, or by EME contained in Sections 3.2(a), (b), (c), (d),
(e), (f), (g), (h), (i) or (k) or 8.2 of the Participation Agreement;

 

(iii)         any loss, damage, destruction, casualty, replacement,
substitution, repair, rebuilding, theft, taking, confiscation, requisition,
seizure or condemnation of all or any portion of the Facility;

 

(iv)         the receipt of any warranty, damage, refund, insurance, indemnity
or similar payment that is not retained by the Owner Participant or the Owner
Lessor;

 

(v)          the bankruptcy, insolvency or other proceeding for the relief of
debtors of, or any foreclosure on or against Midwest or any Lessee Person;

 

(vi)         amendments to the Operative Documents to which neither the Owner
Trustee nor the Owner Participant is a party;

 

(vii)       any modification, repair or alteration made to the Facility by any
Lessee Person that is not permitted under Revenue Procedure 75-21 as modified
and supplemented by Revenue Procedure 75-28; or

 

13

--------------------------------------------------------------------------------


 

(viii)      any foreclosure or pursuit of remedies (whether by the Owner
Participant or otherwise) resulting from a Lease Event of Default under the
Facility Lease (with (i) through (viii) being referred to as “Lessee Actions”).

 

Section 6.3         Indemnification for Inclusion Losses.  EME shall reimburse
the Owner Participant for any Inclusion Loss resulting from the following:

 

(i)           any Lessee Action described in Section 6.2(i), 6.2(ii), 6.2(iii),
6.2(iv), 6.2(v), or 6.2(viii);

 

(ii)          any alteration, modification, addition or improvement to, the
Facility or any portion thereof;

 

(iii)         a change, adjustment or modification of the allocation or payment
schedules of Basic Lease Rent or Renewal Lease Rent in connection with a Lease
Event of Default;

 

(iv)         payment by Midwest of Basic Lease Rent, Renewal Lease Rent or
Termination Value prior to the date required under the Facility Lease other than
at the express written request of the Owner Participant (other than a payment
made at the request of the Owner Participant during the continuance of a Lease
Event of Default);

 

(v)          any refinancing of the Lessor Loan;

 

(vi)         any amendment effected after the Closing Date of or to any
Operative Document (A) that is made, initiated or requested by Midwest unless
the Owner Participant or the Owner Lessor is a party, or has consented in
writing to, such amendment or (B) that is undertaken in connection with a Lease
Event of Default;

 

(vii)       any prepayment, late payment or nonpayment of Basic Lease Rent or
Renewal Lease Rent or other payment under the Facility Lease;

 

(viii)      any payment of expenses by or on behalf of Midwest (other than
Transaction Costs paid by the Owner Lessor); or

 

14

--------------------------------------------------------------------------------


 

(ix)         any earnings or other income on amounts constituting proceeds of
payments under the Operative Documents which are required or permitted to be
held by the Owner Participant or the Owner Trustee (excluding payments of Basic
Lease Rent, Renewal Lease Rent or any other payment under the Facility Lease
payable as interest, principal or premium with respect to the Lessor Loan).

 

Section 6.4         Intentionally Omitted.

 

Section 6.5         Notice of Indemnified Tax Loss.  In the event of an
Indemnified Tax Loss, the Owner Participant shall give EME written notice
thereof accompanied by a written statement (the “Statement”) describing such
Indemnified Tax Loss in reasonable detail, stating the amount the Owner
Participant believes to be payable by EME on account thereof pursuant to the
terms hereof and providing the computation of such amount.

 

Section 6.6         Computation of Tax Loss and Tax Indemnity.  Any tax
indemnity payable by EME shall be computed based on the Tax Assumptions and
shall be computed by assuming that at all times (A) the Owner Participant has
sufficient federal taxable income to make full use of the tax benefits that are
subject to the Tax Loss in the year in which all of such tax benefits were
assumed to be available (and in future years with respect to tax benefits that
result from the Tax Loss) and (B)(i) for purposes of calculating payments
necessary to make such payment on an After-Tax Basis, and for purposes of
calculating an amount or amounts in the case of an Inclusion Loss, the Owner
Participant’s effective federal income tax rate is the highest marginal U.S.
federal income tax rate applicable to corporations generally for the relevant
period or periods and (ii) for all other purposes, the Owner Participant’s
effective federal income tax rate is the Assumed Tax Rate.

 

If the Owner Participant shall be required pursuant to a Final Determination to
accrue Basic Lease Rent and Renewal Rent at a rate less accelerated than that
assumed in the Tax Assumptions, then Midwest shall be permitted to defer the
equity portion of Basic Lease Rent and adjust Termination Value, by such amounts
and to such dates as shall preserve the Owner Participant’s Expected Return. In
this regard, the Owner Participant agrees to use reasonable good faith efforts
to file and diligently pursue a protective claim for refund with respect to any
year as to which the IRS has challenged, pursuant to Section 467 of the Code,
the rental deductions claimed by Midwest, if Midwest or EME shall so request.

 

15

--------------------------------------------------------------------------------


 

Section 6.7         Method of Payment.  Upon the occurrence of a Tax Loss that
results in EME having to make a tax indemnity payment to the Owner Participant,
EME will have the option to:

 

(i)           pay, as Supplemental Lease Rent during the remaining Basic Lease
Term, such amounts as are necessary to preserve the Owner Participant’s Expected
Return;

 

(ii)          pay the Owner Participant the indemnity amount determined under
the Lump Sum Method on an After-Tax Basis; or

 

(iii)         reimburse the Owner Participant, on an After-Tax Basis, from time
to time for such federal taxes that it is required to pay as a result of the Tax
Loss, in which case the Owner Participant shall, on a grossed-up basis, pay EME
a reverse indemnity as tax benefits attributable to the circumstances relating
to the Indemnified Tax Loss are realized (but not in excess of the indemnity
previously paid by EME). Any subsequent loss of any tax benefit taken into
account in computing EME’s indemnity, or paid to EME, shall be indemnifiable as
a Tax Loss without regard to the exclusions set forth in Section 7, except for
the exclusions set forth in Section 7(iii) or Section 7(xii).

 

EME’s ability to pay an indemnity pursuant to (i) and (iii) above shall be
subject to the absence of a continuing Lease Event of Default and on the senior
unsecured obligations of Midwest being rated investment grade by a nationally
recognized rating agency at the time the indemnity is otherwise payable by EME.

 

Section 6.8         Time of Payment.  Any amount payable to the Owner
Participant pursuant to this Section 6 shall be paid (or commence to be paid)
within the latest of:

 

(a)          15 days after the receipt by EME of the Statement (but in any event
not later than three Business Days prior to the due date of such taxes),

 

(b)          in the case of amounts that are being contested in accordance with
Section 8 of this agreement, 15 days after the date of a Final Determination
thereof, and

 

16

--------------------------------------------------------------------------------


 

(c)          in the case of any indemnity demand for which EME has requested
review and determination pursuant to Section 6.10 below, 15 days after the
completion of such review and determination.

 

provided, however, that if EME shall elect to pay such sum prior to the latest
of the dates heretofore referred to in this sentence, then EME shall not be
required to pay the Owner Participant the amount of any interest that shall be
attributable to the period after such payment by EME if there is a procedure
whereby the Owner Participant can make a payment or deposit with respect to the
Indemnified Tax Loss that will stop the accumulation of such interest and that
will not have any unindemnified material adverse financial effect or materially
adversely affect the Owner Participant’s right to contest vigorously any claims
the IRS may have with respect to matters for which EME is not providing
indemnification hereunder.

 

Section 6.9         Tax Savings.

 

(a)          Tax Savings. If EME indemnifies the Owner Participant for a Tax
Loss under clause (iii) of Section 6.7 and the Owner Participant realizes (or
would have realized had it had sufficient taxable income and tax liability)
during any taxable year a reduction in U.S. federal or state income taxes
(including any offset or refund of income taxes and interest thereon) that is
attributable to, and would not have occurred but for:

 

(i)           any Indemnified Tax Loss, or

 

(ii)          any circumstances or adjustments giving rise to such Indemnified
Tax Loss,

 

and that, in either such case, was not previously taken into account in
computing an indemnity with respect thereto, then, the Owner Participant shall
pay to EME an amount or amounts that, on an After-Tax Basis, shall be equal to
the reduction or deemed reduction in U.S. federal and state income taxes plus
the amount of any interest attributable to such refund. Any reverse indemnity
payment will not be in excess of the amount of the indemnity previously paid by
EME (with any excess reverse indemnity payments being available as an offset
against future federal income tax indemnities otherwise payable by EME). No such
payment shall be required to be made while a Lease Event of Default shall have
occurred and be continuing. Any subsequent loss of benefits assumed to be
realized by the Owner

 

17

--------------------------------------------------------------------------------


 

Participant in making such reverse indemnity payment shall be indemnified
against by EME.

 

(b)          Determination of Foreign Tax Credit Usage.  For purposes of
determining under Section 6.9(a) whether the Owner Participant has utilized any
foreign tax credits attributable to the Facility Lease as a credit against its
federal income tax liability, such tax shall be considered utilized as a credit
after any other foreign tax of the Owner Participant. However, if the Owner
Participant has entered into or enters into an unrelated lease transaction, the
Owner Participant shall be deemed to utilize (1) first foreign taxes other than
those described in clauses (ii) and (iii) below, (ii) second, on a pro rata
basis, all foreign taxes with respect to which the Owner Participant is entitled
to obtain indemnification in connection with a lease transaction (including the
Facility Lease), other than Deemed Last Utilized Taxes and (iii) third, Deemed
Last Utilized Taxes. Once a foreign tax, the loss of the credit in respect of
which the Owner Participant was indemnified and paid by EME in accordance with
Section 6.4, is deemed to be utilized pursuant to the ordering rules set forth
in the preceding sentence, it shall not subsequently be recharacterized as not
having been utilized as a result of a foreign tax liability arising in a
subsequent year. A subsequent loss by the Owner Participant (by reason of an IRS
determination) of any portion of any reduction in any tax liability for which
the Owner Participant has paid EME pursuant to Section 6.4 shall be subject to
indemnity hereunder without regard to the exclusions set forth in Section 7,
except for the exclusions set forth in Section 7(iii) or Section 7(xii).

 

Section 6.10      Verification of Computations.  Within 15 days after EME
receives from the Owner Participant any calculation of the amount or amounts
payable to either the Owner Participant or EME pursuant to this Section 6, if
EME so requests in writing, such calculation shall be reviewed by a nationally
recognized independent accounting firm selected by the Owner Participant and
reasonably acceptable to EME to determine on a confidential basis the amount of
any indemnity payment by EME to the Owner Participant or any payment by a Tax
Indemnitee to EME pursuant to this Section 6. The Owner Participant and EME
shall cooperate with such accounting firm and supply it with all information
reasonably necessary for the accounting firm to conduct such review and
determination, provided that such accounting firm shall agree in writing in a
manner satisfactory to the Owner Participant or EME, as the case may be, to
maintain the confidentiality of such information, and provided further that
neither the Owner Participant, Midwest nor EME shall be required to disclose any
of its tax returns or books that the Owner Participant or EME, as the case may
be, reasonably deems to be confidential in connection with

 

18

--------------------------------------------------------------------------------


 

such verification, and the parties hereto agree that the Owner Participant,
Midwest or EME, as the case may be, shall have sole control over the positions
taken with respect to such party’s tax returns and filings. The fees and
disbursements of such accounting firm will be paid by EME; provided that such
fees and disbursements will be paid by the Owner Participant if the accountants
determine that the present value of the total payments as calculated by the
Owner Participant is more than 105 percent of the present value of the correct
payments (such present value in each case to be determined by the Discount
Rate). In the event such accounting firm determines that such computations are
incorrect, then such firm shall determine what it believes to be the correct
computations. The computations of the accounting firm shall be final, binding
and conclusive upon EME and the Owner Participant. The parties hereto agree that
the independent public accounting firm’s sole responsibility shall be to verify
the computation of any payment pursuant to this Section 6 and that matters of
interpretation of this Agreement or any other Operative Document are not within
the scope of the independent accountant’s responsibility. Such accounting firm
shall be requested to make its determination within 30 days.

 

SECTION 7     SECTION 7     EXCLUDED EVENTS

 

(a)             General.  Notwithstanding anything to the contrary in this
Agreement, EME shall not be required, with respect to a Tax Loss, to indemnify
the Owner Participant provided for herein if and to the extent that such Tax
Loss results directly from the occurrence of any one or more of the following
events:

 

(i)              any voluntary sale, transfer or other voluntary disposition by
the Owner Lessor, the Owner Participant or any Affiliate of the foregoing (each,
a “Lessor Group Member”), or any involuntary sale, transfer or other disposition
resulting from the bankruptcy of a Lessor Group Member or the foreclosure by a
creditor of a Lessor Group Member, of (i) any interest in or arising under any
Operative Document, (ii) the Facility or any interest therein or (iii) any
interest in the Owner Participant, the Lessor or any affiliate of the foregoing,
unless, in each case, such sale, transfer or other disposition (a) is in
connection with a Lease Event of Default that shall have occurred and be
continuing or (b) is required or contemplated by the Operative Documents;

 

(ii)             an event that requires Midwest to pay Termination Value to the
extent such payment is made, to the extent the amount of such payment accurately
reflects the timing of tax consequences arising from the

 

19

--------------------------------------------------------------------------------


 

event or occurrence giving rise to such payment and to the extent the Owner
Participant is entitled to retain such payment;

 

(iii)           failure by the Owner Participant timely or properly to claim any
Assumed Deduction or to exclude income on its tax return, unless, (i) in the
opinion of tax counsel selected by the Owner Participant and reasonably
acceptable to EME, as a result of a change in (or newly discovered) facts
subsequent to the Closing Date (or, with respect to a modification, substitution
or replacement or rebuilding of the Facility or any portion thereof, any Tax Law
Change enacted, adopted, promulgated or decided on or after the Closing Date)
there is no Reasonable Basis to make such claim or to exclude such income, or
(ii) such failure is otherwise caused by Midwest’s failure to provide
information as required by the Operative Documents;

 

(iv)           other than as a result of a Lessee Action, failure of the Owner
Participant’s basis in the Facility to equal the Purchase Price;

 

(v)             other than with respect to a modification, substitution,
replacement or rebuilding of the Facility or any portion thereof, any Tax Law
Change enacted, adopted, promulgated or decided on or after the Closing Date;

 

(vi)           the application of Section 59A, 168(d)(3), 291 or 467 of the Code
(and corresponding provisions of state tax law) or the regulations thereunder;
provided, however, that, in the case of a Tax Loss attributable to Section 467,
this exclusion shall apply unless such Tax Loss is caused by (A) a breach of the
Lessee Tax Representation set forth in Section 4(v) of this Agreement or (B) any
event described in Sections 6.2 or 6.3;

 

(vii)          the application of any rules relating to short taxable years, or
a change in the location, business, tax or other status or tax year of the Owner
Participant or the Owner Lessor;

 

(viii)         the failure of the Owner Participant to have sufficient income or
tax liability to benefit from the Assumed Deductions, provided that this
exclusion shall not affect indemnification to be calculated on an assumed basis;

 

20

--------------------------------------------------------------------------------


 

(ix)           the failure of the Facility Lease to be treated as a “true lease”
for federal income tax purposes, other than as a result of a Lessee Action;

 

(x)             the failure of the Owner Lessor to be treated as a grantor trust
under Section 671 of the Code;

 

(xi)           the failure of the Undivided Interest to be treated as an
undivided interest in the Facility;

 

(xii)          the gross negligence or willful misconduct of the Owner Lessor,
the Owner Participant or any Lessor Group Member, or the breach or inaccuracy of
any representation by the Owner Participant or the Owner Lessor in any of the
Operative Documents;

 

(xiii)         any Lessor Group Member being, or becoming for federal income tax
purposes, a charitable organization, a tax-exempt entity within the meaning of
Section 168(h) of the Code, an agency or instrumentality of the United States, a
state or political subdivision thereof or an international organization; or the
special status of a Lessor Group Member which status causes such Lessor Group
Member to be subject to the provisions of Section 55, 56, 57, 58, 59,168(f)(2),
465,469, 501, 542, 552, 851, 856 or 1361 of the Code;

 

(xiv)         the failure by a Lessor Group Member to contest a tax claim in
accordance with, and to the extent required by Section 8, if Midwest’s ability
to contest the claim is effectively precluded as a result of such failure,
unless such failure to contest is caused by a Lessee Action;

 

(xv)          the inclusion in income by the Owner Participant upon termination
of the Facility Lease of amounts attributable to Improvements to the Facility;

 

(xvi)         an amendment of or to any Operative Document to which any Lessor
Group Member is a party and to which neither EME nor Midwest is a party and
which amendment is not requested by EME or Mid-west in writing, other than an
amendment (A) that may be necessary or appropriate to, and is in conformity
with, any Amendment of or to any Operative Document requested by Midwest or EME
in writing, (B) that is

 

21

--------------------------------------------------------------------------------


 

required by the terms of the Operative Documents or by applicable law, or (C) if
at the time of such amendment a Lease Event of Default shall have occurred and
be continuing;

 

(xvii)       penalties or additions to tax under Section 6662 or Section 6663 of
the Code or relating to estimated tax, in either case to the extent attributable
to matters unrelated to the transactions contemplated by the Operative
Documents;

 

(xviii)      a determination that the Owner Participant is not holding the
Facility in the ordinary course of a trade or business or that the Owner
Participant did not enter into the transactions contemplated by the Operative
Documents for profit, unless caused by a Lessee Action;

 

(xix)         the failure of the Lessor Loan to constitute qualified
non-recourse financing within the meaning of Treasury Regulation
Section 1.861-10T;

 

(xx)          the Owner Participant’s making of any tax election that is
inconsistent with the Assumed Deductions; and

 

(xxi)         the source of any income, losses or deductions being treated as
outside the United States other than as a result of the relocation of the
Facility or any portion thereof outside of the United States.

 

(b)             Limitation of Amount.  Except in the case of a transfer in
connection with the exercise of remedies during the continuance of a Lease Event
of Default, EME shall not be obligated to make any indemnity payment to the
Owner Participant in excess of the amount, calculated on an After-Tax Basis,
that would have been payable hereunder had there not been a transfer of any
direct or indirect interest in the Facility to any transferee by the Owner
Participant after the Closing Date; provided, however, that such limitation
shall not apply to any payment required to be made on an After-Tax Basis.
Further, EME shall not be obligated to make any indemnity payment until the
exhaustion of EME’s rights under Section 8.

 

22

--------------------------------------------------------------------------------


 

SECTION 8    SECTION 8    CONTESTS

 

If the Owner Participant receives written notice of a claim by the IRS which, if
sustained, together with the amounts required to be paid if such a claim were
made and sustained with respect to the Other Undivided Interest, would result in
a Tax Loss requiring the payment of an indemnity by EME in excess of $100,000,
then the Owner Participant shall notify EME of such claim within 10 days after
receipt of such notice from the IRS and take such action in contesting such
claim as EME shall request from time to time, including appeals (but not to the
U.S. Supreme Court), provided that:

 

(i)           No Lease Event of Default shall have occurred and be continuing;

 

(ii)          the Owner Participant shall have received a written opinion of
independent tax counsel, selected by the Owner Participant and reasonably
satisfactory to EME, to the effect that, with respect to any initial contest
there is a Reasonable Basis for such contest (or, in the case of a judicial
appeal, such an opinion to the effect that there is Substantial Authority for
the taxpayer’s position); and

 

(iii)         EME shall have agreed to pay, on an After-Tax Basis, all costs and
expenses incurred by the Owner Participant in connection with any contest,
including, without limitation, all reasonable legal and other documented
out-of-pocket expenses, and shall have provided the Owner Participant with
adequate assurances for the payment thereof.

 

Subject to the foregoing, the Owner Participant may forego any and all
administrative appeals, proceedings, hearings and conferences with the IRS in
respect of any claim and may, at its sole option, contest the claim in any
permissible forum selected by the Owner Participant.

 

The Owner Participant may, at its sole option, either pay the tax claimed and
sue for a refund or contest the claim in any permissible forum, considering in
good faith, however, such requests as EME and its counsel shall make concerning
the most appropriate forum in which to proceed and other relevant matters. If
the Owner Participant chooses to pay the tax claimed and sue for a refund, EME
shall advance to the Owner Participant, on an interest-free basis and with no
additional net after-tax cost to the Owner Participant, sufficient funds to pay
the tax and

 

23

--------------------------------------------------------------------------------


 

interest, penalties and additions to tax payable with respect thereto (to the
extent such amount is indemnified against by EME). The Owner Participant shall
not settle any claim without EME’s consent; provided, that the Owner Participant
shall not be required to contest any proposed adjustment and may settle any such
proposed adjustment if the Owner Participant shall waive its right to indemnity
with respect to such adjustment and any future adjustments relating to the same
issue or issues for which EME’s right to contest shall have been effectively
precluded by the failure to contest, and shall pay to EME any amount previously
paid or advanced by EME with respect to such adjustment or the contest of such
adjustment (other than amounts paid or advanced pursuant to EME’s obligation to
pay the costs of the contest). The Owner Participant (i) shall not make payment
of any claim for at least 30 days after giving written notice of such claim to
EME if such forbearance is permitted by law and shall inform EME in reasonable
detail of the nature and extent of and purported basis (to the extent of the
Owner Participant’s knowledge thereof) for such claim, (ii) shall consult with
and consider in good faith EME’s suggestions regarding the conduct of such
contest (but the manner in which such contest is conducted shall be determined
in all respects by the Owner Participant in its sole discretion) and shall keep
EME reasonably informed as to the progress of such contest, and (iii) shall
provide EME and its counsel with copies of any correspondence (or excerpts
thereof relating to the adjustment or the contest of such adjustment) or
excerpts of other written material received by the Owner Participant in
connection with the contest and to review and make suggestions on all
submissions to the IRS and to any court to the extent such documents and
submissions relate to the Tax Loss (it being understood that EME shall not be
permitted to review any portions of such documents or submissions unrelated to
the transactions contemplated by the Operative Documents); provided, however,
that in no circumstances shall EME be entitled to review any federal income tax
returns of the Owner Participant or any of its Affiliates, EME and its counsel
shall maintain confidentiality with respect to all such information.

 

If EME shall have requested the Owner Participant to contest such claim as above
provided and shall have duly complied with all the terms of this Section 8,
EME’s liability for indemnification under Section 6 shall, at EME’s election, be
deferred until a Final Determination of the liability of the Owner Participant.
At such time, EME shall become obligated for the payment of any indemnification
hereunder resulting from the outcome of such contest, and the Owner Participant
shall become obligated to refund to EME any amount received as a refund by the
Owner Participant or credited to the Owner Participant fairly attributable to
advances by EME hereunder. Within fifteen (15) days following such Final
Determination, any amounts due hereunder shall be paid first by set-off against
each

 

24

--------------------------------------------------------------------------------


 

other and either (a) EME shall pay to the Owner Participant any excess of the
full amount due hereunder over the amount of any advances previously made by EME
and applied against EME’s indemnity obligation as aforesaid or (b) the Owner
Participant shall repay to EME any excess of such advances over such full amount
due hereunder, together with any interest received by the Owner Participant that
is properly attributable to such excess amount of such advances during the
period such advances were outstanding, and, if EME shall have indemnified the
Owner Participant with respect to the adverse tax consequences of any advances
or payments hereunder, the amount of any tax savings resulting from any payment
pursuant to this sentence.

 

Notwithstanding anything to the contrary contained in this Section 8, the Owner
Participant shall not be required to contest any claim hereunder if the subject
matter thereof shall be of a continuing nature and shall have been previously
decided by a court of competent jurisdiction pursuant to the contest provisions
of this Section 8, unless there shall have been a change in law (or
interpretation thereof) or a change in facts after the date with respect to
which such previous contest shall have been decided, and the Owner Participant
shall have received, at EME’s expense, an opinion of independent tax counsel
selected by the Owner Participant and reasonably acceptable to EME to the effect
that as a result of the change in law (or interpretation thereof) or a change in
facts, there is Substantial Authority that the Owner Participant will prevail in
such contest.

 

SECTION 9    SECTION 9    CERTAIN ADJUSTMENTS.

 

In the event of an Indemnified Tax Loss for which the Owner Participant has
received indemnification hereunder, the Owner Participant shall recalculate
Termination Values (upwards or downwards) using the methodology and assumptions
(except to the extent such assumptions shall be varied to take into account the
Tax Loss (and any prior or contemporaneous Tax Loss) that is the subject of such
indemnification) used to calculate Termination Values on the Closing Date in
order to (i) reflect such Indemnified Tax Loss and maintain the Owner
Participant’s Expected Return and (ii) to the extent consistent with clause
(i) hereof, minimize the net present value of Basic Lease Rent to Midwest.
Promptly after such Indemnified Tax Loss occurs, the Owner Participant shall
deliver to Midwest a description of the revised Tax Assumptions and shall
prepare a schedule of revised Termination Values, with a description setting
forth in reasonable detail the calculation thereof (not including such
methodology and assumptions) and such adjustment shall, at the request of EME,
be verified by a nationally recognized independent accounting firm

 

25

--------------------------------------------------------------------------------


 

in accordance with the procedures set forth in Section 6.10 hereof. All
adjustments shall be in compliance with the tests of Section 4.02(5) and 4.07 of
Rev. Proc. 75-28 and with one or more of any “safe harbors” from
characterization of the Facility Lease as a “disqualified leaseback or long-term
agreement” set forth in section 467 of the Code (or any proposed, temporary or
final regulations thereunder applicable to the Facility Lease) or, if no “safe
harbor” exists, made in a manner to avoid characterization of the Facility Lease
as a “disqualified leaseback or long-term agreement” within the meaning of
Section 467 of the Code.

 

SECTION 10  SECTION 10  MISCELLANEOUS.

 

Section 10.1     Survival.  Notwithstanding any other provision of any of the
Operative Documents, the obligations, rights and liabilities of the Owner
Participant and EME hereunder shall continue in full force and effect
notwithstanding the expiration or other termination of any of the Operative
Documents.

 

Section 10.2     Late Payments.  Except as otherwise provided in this Agreement,
any amount payable to the Lessor or EME under this Agreement not paid within 10
days from the date due and payable under this Agreement shall bear interest from
the due date to the date paid at the Overdue Rate.

 

Section 10.3     Notices.  All notices, requests and other communications
provided for herein shall be given in the manner, to the respective addresses
and become effective as provided in Section 19.5 of the Participation Agreement
except to the extent otherwise expressly provided herein.

 

Section 10.4     Assignment by the Parties.  The obligations and liabilities of
EME and the Owner Participant arising under this Agreement are expressly made
for the benefit of, and shall be enforceable by, the Owner Participant and EME
and their successors, assigns and agents, provided, however, that (a) such
successor or assign shall have specifically agreed in writing to be bound by the
terms and conditions of this Agreement to perform the obligations imposed
hereunder on the Owner Participant or EME, as the case may be, in accordance
with the interest of such successor or assign in the Facility, the Lease and the
Operative Documents, (b) the successor or assign shall not be entitled to
indemnity payments or other rights or benefits greater than the payments, rights
or benefits to which the Owner Participant or EME, as the case may be, would
have been entitled if no transfer or assignment had occurred, and (c) in
applying the terms hereof to such successor or assign, the terms “Owner

 

26

--------------------------------------------------------------------------------


 

Participant” and “EME” as used herein shall mean such respective successor or
assign.

 

Section 10.5     Set Off, Counterclaim, Etc.  Except as explicitly provided
herein, no payment required to be made by any party pursuant to this Agreement
shall be subject to any right of set off, counterclaim, defense, abatement,
suspension, deferment or reduction, and, except in accordance with the express
terms hereof, no party shall have any right to be released, relieved, or
discharged from any obligation or liability under this Agreement for any reason
whatsoever. Nothing contained herein shall be construed to waive any claim which
EME, Midwest or the Lessor might have under any of the Operative Documents
(including this Agreement and including, without limitation, claims or defenses
that indemnities or other payments demanded from or paid by Midwest, EME or the
party are or were erroneous) or otherwise, or to limit the right of Midwest, EME
or the party to make any claim it might have against the Owner Participant, EME
or Midwest or any other Person or to pursue such claim in such manner as
Midwest, EME or the Owner Participant shall deem appropriate, or to require
Midwest, EME or the Owner Participant to pay the same obligation more than once.

 

Section 10.6     Method of Payment.  All payments to be made to the Owner
Participant by EME pursuant to this Agreement shall be made by wire transfer in
immediately available funds to such bank account of the Owner Participant as the
Owner Participant from time to time shall have directed to EME, such direction
to be given in writing at least 5 Business Days prior to the due date thereof.
All payments to be made to EME by the Owner Participant pursuant to this
Agreement shall be made by wire transfer of immediately available funds to such
bank account as EME from time to time shall have directed to the Owner
Participant, such direction to be given in writing at least 5 Business Days
prior to the due date thereof.

 

Section 10.7     Severability.  If any provision hereof shall be invalid,
illegal or unenforceable under Applicable Law, the validity, legality and
enforceability of the remaining provisions hereof shall not be affected or
impaired thereby.

 

Section 10.8     Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.

 

27

--------------------------------------------------------------------------------


 

Section 10.9     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts together shall constitute and be one and the same instrument.

 

Section 10.10   Future Changes.  In the event any change in law or other
circumstances causes material harm to any Lessee Person, the Owner Participant,
or any Affiliate of any thereof or in the event it is possible to eliminate or
reduce any existing or potential material harm or create or increase any benefit
available to any party each party agrees, if requested, to negotiate in good
faith with each other party regarding amending the Operative Agreements or
taking (or failing to take) any other appropriate action to remove or minimize
such material harm or create or increase any benefit; provided, however, that no
party shall be obligated to accept any amendment of any Operative Agreement or
to take (or fail to take) any action if, in that party’s good faith judgment,
such amendment, act or failure might cause such party or any Affiliate of such
party any adverse effect (unless appropriately and satisfactorily indemnified
therefor); provided further, however, that the party requesting the amendment or
action shall pay, on an After-Tax Basis, the legal expenses of each other party;
provided further, however, that the Tax Assumptions shall be adjusted as
appropriate to reflect any such amendments, acts or failures to act of any party
and provided, further, however, that nothing in this Section 10.10 shall be
construed to limit any Lessee Person’s use or operation of the Facility under
the Operative Documents.

 

Section 10.11   Confidentiality.  Except to the extent necessary for the
exercise of its rights and remedies and the performance of its obligations under
the Operative Documents, no party hereto will itself use or intentionally
disclose or permit its agents to disclose, directly or indirectly, any
information obtained from any of the parties hereto or in connection herewith or
any portion of any Operative Document not available for public inspection, and
will use all reasonable efforts to have all such information kept confidential;
provided, that (a) each party may use, retain and disclose any such information
to (i) its special counsel and public accountants, any Indemnitee and any of its
potential transferees if the party in question agrees to keep such information
confidential to the extent provided herein and (ii) any governmental agency or
instrumentality or other supervisory body requesting such disclosure, (b) each
party may use, retain and disclose any such information which has been publicly
disclosed (other than by such party or any affiliate thereof in breach of this
section 15) or has rightfully come into the possession of such party or any
affiliate thereof (other than from another party hereto) and (c) to the extent
that such party or any Affiliate thereof may have received a subpoena or other
written demand

 

28

--------------------------------------------------------------------------------


 

under color of legal right for such information, such party or affiliate may
disclose such information, but such party shall first, as soon as practicable
upon receipt of such demand, furnish a copy thereof to the party such
information relates to, as the case may be, and take advantage of the maximum
time allowed under such demand or any extension thereof obtained by such party.

 

Section 10.12   Non-Parties.  EME may require as a precondition to the making of
any indemnity payment hereunder calculated by reference to a Person other than
the Owner Participant, that the Owner Participant shall deliver to EME an
agreement in writing signed by such Person, in a form reasonably acceptable to
EME, in which such Person agrees to be bound by the terms of this Agreement.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Owner Participant and EME have caused this Tax Indemnity
Agreement to be duly executed as of the day and year first above written.

 

 

JOLIET GENERATION I, LLC

 

 

 

 

 

 

By

/s/ Christopher P. Kelleher

 

Name:

Christopher P. Kelleher

 

Title:

Vice President

 

 

 

 

 

 

 

EDISON MISSION ENERGY

 

 

 

 

 

 

By

/s/ John P. Finneran

 

Name:

John P. Finneran, Jr.

 

Title:

Vice President

 

30

--------------------------------------------------------------------------------


 

Exhibit I

 

Appraisal Information for Purposes of Section 4(ii) of the Tax

Indemnity Agreement

 

--------------------------------------------------------------------------------


 

Source Information Provided by Edison Mission Energy*

 

* Documents listed in this list were provided to D&T by Edison Mission Energy,
unless otherwise noted and have been relied upon by D&T in reaching the
conclusions in the appraisal.

 

32

--------------------------------------------------------------------------------